Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 20-CV-77

                              HENRY ZUNIGA, ET AL.,
                                 APPELLANTS,

                                        V.

                       WHITING-TURNER CONTRACTING CO.
                                    AND
                           COMMERCIAL INTERIORS INC.,
                                 APPELLEES.

                          Appeal from the Superior Court
                           of the District of Columbia
                                 (CAB-5017-18)

                         (Hon. Robert Rigsby, Trial Judge)

(Argued April 13, 2021                                     Decided March 3, 2022)

      Matthew B. Kaplan, with whom Matthew K. Handley was on the brief, for
appellants.

      Michael J. Jack, of the bar of the State of Maryland, pro hac vice, by special
leave of court, for appellees. Aindrea M. Conroy was on the brief for appellees.

     Stephen B. Pershing and Daniel A. Katz filed an amicus curiae brief for
Metropolitan Washington Employment Lawyers Association.
                                          2

      Before GLICKMAN and MCLEESE, Associate Judges, and THOMPSON, Senior

Judge. *

      GLICKMAN, Associate Judge: This appeal arises from a lawsuit for unpaid

wages filed by appellants in Superior Court. After appellants prevailed in that action,

they applied for and received a judgment awarding them attorneys’ fees and costs.

When the fee award remained unpaid, appellants requested the trial court to amend

the award to clarify appellees’ joint and several liability for its payment. The court

granted that request. Appellees then complied with the award.


      Appellants thereafter requested the court to award them (1) interest on the fee

award for the months it had remained due and unpaid, and (2) additional attorneys’

fees and costs they had incurred, mainly in their efforts to enforce the fee award.

The trial court denied both requests. It ruled that appellants were not entitled to

interest on the unpaid fee award, and that their motion for additional fees and costs

was untimely under Superior Court Civil Rule 54 (which imposes a 14-day deadline

for such motions) because it was filed four months late. Appellants challenge those

rulings in the present appeal.


      *
        Senior Judge Thompson was an Associate Judge of the court at the time of
argument. On October 4, 2021, she was appointed as a Senior Judge but she
continued to serve as an Associate Judge until February 17, 2022. See D.C. Code §
11-1502 & 1504(b)(3) (2012 Repl.). On February 18, 2022, she began her service
as a Senior Judge. See D.C. Code § 11-1504.
                                           3

      We hold that appellants are entitled to interest on the fee award, and we

remand for calculation of that interest and an order directing appellees to pay it. We

also hold that the trial court properly denied appellants’ application for fees and costs

incurred to enforce the award. However, to the extent appellants also sought to

recover fees and costs incurred to obtain other relief (for example, the interest they

still were seeking on the initial fee award), we hold it was error to deny their request

as untimely under Rule 54. Whether appellants may recover such fees and costs

therefore remains to be determined in the proceedings on remand.



                                          I.



      In July 2018, appellants filed a complaint against appellees in Superior Court,

alleging they had not been paid for approximately two weeks of work on a District

of Columbia construction project and had not been compensated properly for

overtime work, in violation of the District’s Wage Payment and Collection Law

(DCWPCL) 1 and Minimum Wage Revision Act. 2 Appellants sought an award of

their proper wages, liquidated damages, and attorneys’ fees from the general



      1
          D.C. Code § 32-1301 et seq. (2019 Repl.).
      2
          D.C. Code § 32-1001 et seq. (2019 Repl.).
                                          4

contractor, Whiting-Turner Contracting Co., and its subcontractor Commercial

Interiors, Inc.3   In response, Commercial Interiors paid appellants back wages

amounting to $8,536 and made offers of judgment on behalf of both it and Whiting-

Turner for an additional payment of $8,536 (for a total recovery of $17,702) plus

reasonable attorneys’ fees to be determined by the trial court. Appellants accepted

the offers of judgment, and the Superior Court entered judgment on November 7,

2018, dismissing the complaint against both appellees with prejudice.



      Within a week, appellants timely moved for an award of costs, including

attorneys’ fees. On February 12, 2019, the Superior Court awarded fees and

expenses to appellants in the amount of $41,573.43 ($41,245.83 in attorneys’ fees

and $327.60 in expenses). However, while the court’s order stated that appellants

were “awarded $41,573.43 in attorneys’ fees and expenses,” it did not specifically

name the parties who were obligated to pay the award. The caption on the order

identified the defendants as “Whiting-Turner Contracting, Co. et al.”



      3
        Appellants had been hired by AJ&G Construction, LLC, a direct
subcontractor of Commercial Interiors and an indirect subcontractor of Whiting-
Turner. AJ&G was defunct by the time appellants filed their lawsuit. See D.C. Code
§ 32-1303(5) (providing that “[a] subcontractor, including any intermediate
subcontractor, and the general contractor shall be jointly and severally liable to the
subcontractor’s employees for the subcontractor’s violations” of, inter alia, the
DCWPCL).
                                           5

      When appellees did not immediately pay the awarded fees and expenses,

appellants informed them they would seek to enforce the order and would be entitled

to a supplemental fee award for the legal work related to that effort. Appellants then

attempted to obtain a writ of attachment to execute on appellees’ assets, but because

the February 12 order did not specifically name the parties liable to pay the award,

the Superior Court Clerk’s Office refused to issue the writ.



      On April 10, 2019, appellants filed a motion requesting the court to modify

the February 12 order so that it specifically identified the liable parties, because the

order as written was (in appellants’ words) “seemingly unenforceable against any

Defendant.” Appellants asked that the corrected order “be issued nunc pro tunc to

February 12, 2019, the date of the original Order, so as to avoid any potential

uncertainty about . . . the date on which the calculation of interest should

commence.” Appellees did not oppose the motion, and on May 13, 2019, the

Superior Court issued a corrected order providing that “Defendants Whiting-Turner

Contracting Company and Commercial Interiors, Inc. are jointly and severally liable

for payment of the amount awarded by this Order.” As requested, the court dated

the order as nunc pro tunc to February 12, 2019. Within two days of the order’s

issuance, appellants received a check from appellees for $41,573.43.
                                          6

      Thereafter, on June 10, 2019, appellees filed a motion asking that the Superior

Court enter the judgments against them as “paid, settled, and satisfied.” Appellants

opposed this motion on June 17, 2019, arguing that the judgments had not been fully

satisfied because “judgment interest provided for by law and attorneys’ fees

provided for both by law and by the terms of the Judgment have not been fully paid.”

On September 16, 2019, the trial court granted the motion. In doing so, the court

stated it was “not persuaded” that appellants were entitled to interest on the February

12 attorneys’ fee award for the three-month period in which that award remained

unpaid, or to additional attorneys’ fees (which appellants had not yet quantified or

requested).



      On September 25, 2019 (approximately four-and-a-half months after the court

issued its May 13 order), appellants filed two motions:            (1) a motion for

reconsideration of the court’s September 16 order, in which appellants asserted their

right to interest on the February 12 fee award; and (2) a motion for additional

attorneys’ fees and costs incurred after that award. On December 31, 2019, the

Superior Court denied both requests, on the grounds that interest did not accrue on

an award of attorneys’ fees and that the motion for additional fees was untimely

because it was not filed within fourteen days of the May 13 order as required by

Superior Court Civil Rule 54(d)(2)(B). The court saw no reason for appellants to
                                           7

have “waited 135 days from the date the amended order was issued to file their

motion for additional attorneys’ fees.”



                                           II.



      Appellants argue that the trial court erred in denying each of their requests.

They claim entitlement to interest on the delayed payment of the fee award under

D.C. Code § 28-3302(c) (2013 Repl.). That statute provides for interest to accrue

on “judgments and decrees.” Appellants claim entitlement to an additional award of

attorneys’ fees pursuant to D.C. Code § 32-1308(b)(1) (2019 Repl.). In pertinent

part, that statute provides that a prevailing employee plaintiff is entitled to the award

of costs, including reasonable attorneys’ fees, “in any proceeding to enforce” a

favorable judgment. We address each claim in turn.



      A. Interest on Attorneys’ Fee Awards Under D.C. Code § 28-3302(c)



      Whether D.C. Code § 28-3302(c) provides for the accrual of interest on

awards of attorneys’ fees is a question of statutory interpretation, as to which our
                                            8

review is de novo. 4      Our “judicial task is to discern, and give effect to, the

legislature’s intent.”5    If “the plain meaning of the statutory language is

unambiguous, ordinarily, judicial inquiry need go no further.”6



       Section 28-3302(c) states that “[t]he rate of interest on judgments and

decrees,” where the “judgment or decree is not against the District of Columbia, or

its officers, or its employees acting within the scope of their employment or where

the rate of interest is not fixed by contract, shall be 70% of the rate of interest set by

the Secretary of the Treasury. . . for underpayments of tax to the Internal Revenue

Service. . . .” The statute allows the court to “lower the rate of interest under this

subsection for good cause shown or upon a showing that the judgment debtor in

good faith is unable to pay the judgment . . . .” The statute does not contain a

definition of the terms “judgment” or “decree”; nor, as this court has noted, does any

other section of the District of Columbia Code, though the words appear in other




      4
          Burke v. Groover, Christie & Merritt, P.C., 26 A.3d 292, 296 (D.C. 2011).
      5
          Burton v. Off. of Emp. Appeals, 30 A.3d 789, 792 (D.C. 2011).
      6
       Clark Constr. Grp., Inc. v. District of Columbia. Dep’t of Emp’t Servs., 123
A.3d 199, 203 (D.C. 2015) (citations and internal quotation marks omitted).
                                         9

sections as well.7 We conclude, however, that the plain meaning of those terms

encompasses judicial orders awarding attorneys’ fees and costs.



      In legal usage, the term “judgment” is commonly understood to include any

final court order from which an appeal may be taken. For example, Civil Rule 54(a)

defines “judgment” as including “a decree and any order from which an appeal

lies.”8 Black’s Law Dictionary likewise defines “judgment” as “a court’s final

determination of the rights and obligations of the parties in a case,” and as

“includ[ing] an equitable decree and any order from which an appeal lies.”9 Since a




      7
          Robinson v. Georgetown Court Condo., LLC, 39 A.3d 1286, 1288 (D.C.
2012).
      8
         Super. Ct. Civ. R. 54(a). In Robinson, supra, a case in which we considered
the meaning of “judgment” as used in another statute, this court deemed it reasonable
to turn to Rule 54 for guidance and assume that it “sets out a useful definition of
‘judgment,’” given the presumed familiarity of the legislature with that usage. 39
A.3d at 1289-90.
      9
        Judgment, BLACK’S LAW DICTIONARY (11th ed. 2019) (“A court’s final
determination of the rights and obligations of the parties in a case. The term
judgment includes an equitable decree and any order from which an appeal lies.”).
As for the term “decree,” the dictionary defines it as “a court’s final judgment” or
“any court order.” Decree, BLACK’S LAW DICTIONARY.
                                           10

trial court’s award of attorneys’ fees is a final, appealable order,10 it is a “judgment”

under this ordinary definition.



      Federal courts have uniformly interpreted 28 U.S.C. § 1961, 11 the “federal

analogue” of § 28-3302, 12 as providing for post-judgment interest on orders

awarding attorneys’ fees. The reason is simple: “[T]here exists no real distinction

between judgments for attorneys’ fees and judgments for other items of damages . .

. .[O]nce a judgment is obtained, interest thereon is mandatory without regard to the

elements of which that judgment is composed.”13 This reasoning applies with equal

force to § 28-3302. 14


      10
         See Purcell v. Thomas, 28 A.3d 1138, 1141 (D.C. 2011) (“The judgment
disposing of the merits is immediately appealable, and the decision regarding
attorney fees may be appealed separately.”).

       28 U.S.C. § 1961 provides that interest shall be awarded “on any money
      11

judgment in a civil case recovered in a district court.”
      12
           Burke, 26 A.3d at 299.
      13
         Perkins v. Standard Oil Co., 487 F.2d 672, 675 (9th Cir. 1973). See also,
e.g., Eaves v. Cnty. of Cape May, 239 F.3d 527, 527–28 (3d Cir. 2001); MidAmerica
Fed. Sav. & Loan Ass’n v. Shearson/Am. Exp., Inc., 962 F.2d 1470, 1476 (10th Cir.
1992).
      14
         This court previously has deemed “federal court constructions of 28 U.S.C.
§ 1961 . . . [to be] informative,” even though they do not constitute “binding
authority” with respect to our construction of our local statutory analogue. Bell v.
Westinghouse Elec. Corp., 507 A.2d 548, 554 (D.C. 1986).
                                          11

      Appellees argue that § 28-3302(c), unlike its federal counterpart, does not

expressly require the accrual of interest on money judgments, and that the statute

should not be applied here because the matrix used to calculate attorneys’ fees in

wage and hour litigation 15 is annually adjusted for inflation to compensate for delays

in payment of fees. Neither part of this argument is persuasive. Section 28-3302(c)

states what the rate of interest “shall be” and provides that a court may lower it only

for “good cause” or a demonstrated inability to pay. “This court has repeatedly held

that, in the absence of unusual circumstances, the word ‘shall’ is mandatory.” 16 And

the fact that the amount of the fee award is adjusted for delays in payment prior to

the date of the award is no reason (and hence, not “good cause” within the meaning

of § 28-3302(c)) for denying interest pursuant to a separate statute to compensate for

a defendant’s delay in making payment after the date of the award.



      We conclude that judicial orders awarding attorneys’ fees are “judgments or

decrees” within the meaning of D.C. Code § 28-3302.




      15
        See D.C. Code § 32-1308(b)(1) (stating that the award of attorney’s fees is
to be computed utilizing the matrix approved in Salazar v. District of Columbia, 123
F. Supp. 2d 8 (D.D.C. 2000)).
      16
           Fountain v. Kelly, 630 A.2d 684, 686 n.3 (D.C. 1993).
                                          12

      Appellees further argue that they should not be required to pay interest on the

fee award from February 12 because the Superior Court did not enter a final,

enforceable award of attorneys’ fees until May 13, which they then promptly paid in

full. We disagree.



      The May 13 order was “nunc pro tunc” to February 12. The purpose of a nunc

pro tunc order “is to merely correct the record of the judgment.”17 A trial court may

exercise its nunc pro tunc power “to make the record reflect the true judgment or

order intended by the court at the time the original judgment or order was entered.”18

In this instance, the Superior Court exercised that power to clarify that both appellees

were liable (jointly and severally) for the fees awarded in the February 12 Order, so

that the award could be enforced against them, if necessary, through garnishment or

other process. This was an appropriate use of the nunc pro tunc power.



      While the clarification was desirable for such enforcement purposes,

appellees could not have been in any doubt that the February 12 order required them



      17
        Appeal of A.H., 590 A.2d 123, 131 (D.C. 1991) (citing Cairns v.
Richardson, 457 F.2d 1145, 1149 (10th Cir. 1972)).
      18
        Fed. Nat. Bank & Tr. Co. of Shawnee, Okla. v. Dillard, 830 P.2d 1374,
1376 (Okla. 1992) (citations and internal quotation marks omitted).
                                          13

to pay the awarded fees. Appellees’ offers of judgment specifically envisioned that

the court would issue such an award, and D.C. Code § 32-1303(5), by its express

terms, made appellees jointly and severally liable for it.19 As far as it appears,

appellees expressed no confusion about the scope of the February 12 order when it

issued or thereafter. 20 Moreover, when appellants moved the court to modify the

February 12 order, they specifically requested that the corrected order be “nunc pro

tunc to February 12, 2019, the date of the original Order, so as to avoid any potential

uncertainty about . . . the date on which calculation of interest should commence.”

Appellees did not object to that request or oppose the motion to modify. For these

reasons, we conclude that interest accrued on the fee award from February 12, 2019,

to May 13, 2019, a period of three months.



             B. Application for Additional Fees Pursuant to D.C. Code § 32-
                 1308(b)(1) and Superior Court Civil Rule 54(d)(2)(B)


      Appellants also argue that D.C. Code § 32-1308(b)(1) entitled them to an

additional award of costs and attorneys’ fees relating to legal work on their behalf




      19
           See footnote 3, supra.
      20
         Appellants claimed that appellees refused to pay the award only because
appellants declined to provide them with their home addresses.
                                           14

following the February 12, 2019 award, and that the trial court erred as a matter of

law in denying their request as untimely under Civil Rule 54(d)(2)(B).



      In civil actions for violations of the DCWPCL and the Minimum Wage

Revision Act, D.C. Code § 32-1308(b)(1) provides for the award of “costs of the

action,” including reasonable attorneys’ fees, to prevailing employee plaintiffs.21

The statute states that, “in any judgment in favor of any employee under this section,

and in any proceeding to enforce such a judgment, the court shall award to each

attorney for the employee an additional judgment for costs, including attorney’s fees

. . . .” (Emphasis added.) Thus, § 32-1308(b)(1) entitles a prevailing employee

plaintiff to an award of costs and fees in two types of proceeding: (1) the initial


      21
           D.C. Code § 32-1308 provides:

              (b)(1) The court, in any action brought under this section
              shall, in addition to any judgment awarded to the
              prevailing plaintiff or plaintiffs, allow costs of the action,
              including costs or fees of any nature, and reasonable
              attorney’s fees, to be paid by the defendant. In any
              judgment in favor of any employee under this section, and
              in any proceeding to enforce such a judgment, the court
              shall award to each attorney for the employee an additional
              judgment for costs, including attorney’s fees computed
              pursuant to the matrix approved in Salazar v. District of
              Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated
              to account for the current market hourly rates for
              attorney’s services. The court shall use the rates in effect
              at the time the determination is made.
                                          15

proceeding to recover unpaid wages, and (2) any subsequent proceeding to enforce

the favorable judgment (including any associated fee award) in the initial

proceeding.



      In the present case, the February 2019 fee award was in the first category, for

the court awarded attorneys’ fees and costs that appellants had incurred to obtain the

November 2018 judgment in their favor for unpaid wages. But while the defendants

in that proceeding promptly paid the judgment for unpaid wages in full, they did not

pay the February 2019 fee award.          Their continuing nonpayment led to an

enforcement proceeding in which appellants prevailed when the court entered the

May 13, 2019 order amending the February order and clarifying that the defendants

were jointly and severally liable for the February fee award. The defendants

promptly paid that award in full (albeit without interest, which the May 13 order did

not mention). At that point, the employees became entitled under § 32-1308(b)(1)

to an award of costs, including reasonable attorneys’ fees, relating to the successful

“proceeding to enforce” the February judgment.



      But the time in which to file a motion requesting such an award is not open-

ended. Civil Rule 54(d)(2)(B) states that “[u]nless a statute or a court order provides

otherwise, [a motion for attorney’s fees and related nontaxable expenses] must be
                                          16

filed no later than 14 days after the entry” of the “judgment . . . entitling the movant

to the award.”22 This provision is derived from its counterpart in the Federal Rules

of Civil Procedure, and federal courts have construed the time requirement to mean

just what it says. “Once a final judgment is entered, a plaintiff has fourteen days to

file and serve a motion for attorneys’ fees or she is time-barred.” 23 As the Seventh

Circuit has admonished, “[j]udges need good reasons for permitting litigants to

exceed [the Rule’s] deadlines.”24 In District of Columbia v. Jackson this court

reached the same conclusion in holding that where a fee motion was untimely under

our Rule 54(d)(2)(B), “the trial court was not in a position to rule upon its merits.”25


      22
         See Civil Rule 54(d)(2)(B)(i), (ii). The Rule allows the trial court to extend
the deadline. See District of Columbia v. Jackson, 878 A.2d 489, 492 (D.C. 2005).
      23
         Gardner v. Catering by Henry Smith, Inc., 205 F. Supp. 2d 49, 51(E.D.N.Y.
2002) (denying motion for attorneys’ fees filed by prevailing employees in suit for
unpaid wages under the Fair Labor Standards Act and New York Labor Law, where
motion was filed more than fourteen days after entry of judgment and “[n]either the
FLSA, the New York Codes, Rules and Regulations for the Department of Labor
nor the New York Labor Law extend the fourteen day time-period to file a motion
for attorneys’ fees.”).
      24
        Robinson v. City of Harvey, 617 F.3d 915, 918-19 (7th Cir. 2010) (reversing
supplemental award of attorneys’ fees available under federal civil rights statute
because motion was untimely under Fed. R. Civ. P. 54(d)(2)(B)).
      25
          Jackson, 878 A.2d at 494. See also id. at 494 n.6 (“[W]hile the 14-day
period is not jurisdictional, the failure to comply should be sufficient reason to deny
the fee motion, absent some compelling showing of good cause.” (quoting MOORE’S
FEDERAL PRACTICE 54.151 [1] (3d ed. 2000))).
                                         17

      The 14-day deadline for filing attorneys’ fee motions applied in this case; no

statute or court order provided otherwise. In the initial proceeding to recover unpaid

wages, appellants complied with the Rule by applying for a fee award within 14 days

of the entry of the November 7, 2018 judgment that entitled them to such an award

under § 32-1308(b)(1). This enabled them to obtain the February 12, 2019 order

awarding them attorneys’ fees and costs incurred in obtaining that judgment.



      But appellants did not comply with Rule 54(d)(2)(B) after the court entered

its May 13, 2019 order enforcing the February award. That order was a “judgment”

within the meaning of Rule 54. 26 Because the order entitled appellants to an award

of costs and reasonable attorneys’ fees in accordance with D.C. Code § 32-

1308(b)(1), the Rule required appellants to apply for that award within 14 days of

May 13. Yet they waited over four months, until September 2019, to do so.



      Appellants did not make a timely request for an extension of the 14-day

deadline, and they have not provided any valid excuse for failing to meet it. Instead,

appellants object that the 14-day deadline of Rule 54(d)(2)(B) must be disregarded

in this instance because the May 13 order was nunc pro tunc to February 12.



      26
        See Rule 54(a). The May 13 order was a judgment for the same reasons we
have held the February order to be a judgment.
                                          18

Appellants reason that it would have been impossible for them to apply within 14

days of February 12 for an award of costs and fees that they had not yet incurred and

would not be entitled to receive before the favorable judgment on May 13.

Appellants misread the Rule, however. Rule 54(d)(2)(B) states the 14-day period

starts to run when the judgment entitling the movant to attorneys’ fees is entered.

Although the May 13 order was nunc pro tunc, its date of entry was still May 13.

Thus, there is no absurdity in applying the 14-day deadline to appellants’ motion for

the award to which the May 13 order entitled them.



      Appellants also have argued that their September 2019 fee application should

be considered timely because it was merely supplemental to their timely first fee

application. This argument also is mistaken. The September 2019 application was

not a supplement of the first application. The first application was for an award of

costs and fees that the November 2018 judgment entitled appellants to receive. The

September 2019 application was for an award of different costs and fees, incurred in

subsequent proceedings, that the November 2019 judgment did not entitle appellants

to receive. Thus, where appellants obtained another, later judgment entitling them

to an additional award of costs and fees, Rule 54(d)(2)(B) required appellants to

apply for it within 14 days of that later judgment’s entry.
                                          19

      Accordingly, the trial court did not err by denying, as time-barred, appellants’

motion for those costs and attorneys’ fees to which they were entitled by virtue of

the May 13 judgment. Rule 54(d)(2)(B) required the court to so rule. However, our

review of appellants’ fee application requires us to qualify our affirmance of the trial

court’s denial in one respect.     The May 13 judgment concluded one distinct

“proceeding to enforce” the February judgment by clarifying the defendants’ joint

and several obligation and compelling them to pay the February award. Rule

54(d)(2)(B) thus required appellants to apply for an award of any legal fees and costs

they incurred to obtain that particular favorable result within 14 days of the May 13

judgment. 27 But we perceive that a few of the fees and costs appellants sought to

be awarded in their September petition may have been incurred to obtain additional

relief that the May 13 judgment did not provide — in particular, interest on the

February 2019 award (which it appears appellants first sought after May 13). 28 Since


      27
         We observe that appellants incurred some of the fees they requested before
they moved the court to enforce the February fee award, for example, fees associated
with their thwarted attempt to obtain a writ of attachment. Neither party has
questioned whether appellants incurred those fees in the enforcement “proceeding”
(within the meaning of § 32-1308(b)(1)) that culminated in the May 13 order. We
therefore refrain from expressing a view on that potential issue.
      28
        Although there may be other examples, appellants have not identified them
or argued that any particular fees and costs they requested in their September 2019
motion are exempt from the otherwise proper denial of their petition as untimely.
We take note, however, that some of the fees that appellants sought were for work
done after the May 13 judgment was entered. It appears these fees were incurred
                                           20

the May 13 order did not entitle appellants to such an award, Rule 54(d)(2)(B) did

not require appellants to request it within 14 days of that order; such a request would

have been premature before the entry of a judgment granting the additional relief.

The trial court’s denial of appellants’ fee application as untimely (the only ground

on which the court relied) therefore cannot preclude appellants from seeking an

award of such costs and fees in the future, if and when they obtain a judgment

entitling them to it. So, for example, the court could have denied appellants’ request

for fees relating to the recovery of interest as premature before any award of interest;

but if, in accordance with this opinion, appellants on remand secure a judgment for

interest on the February 12 fee award, that judgment will entitle them to apply within

14 days for costs and reasonable attorneys’ fees incurred to obtain it.




principally either in appellants’ unsuccessful opposition to the defendants’ June
motion to enter the judgments against them as satisfied, or in support of appellants’
unsuccessful (and for the most part untimely) September fee application. The trial
court did not explain its denial of these post-May 13 fees. To the extent any of them
related to appellants’ ongoing request for interest on the February judgment, they
remain potentially recoverable following an award of interest. Otherwise, appellants
have not explained, and we do not see, why they would be entitled to an award of
the post-May 13 fees they requested. However, for the reasons discussed above, this
is a matter appellants may pursue in further proceedings on remand.

       It also should be noted that this opinion does not address appellants’
entitlement to fees and costs incurred in appealing the trial court’s denial of their fee
petition. That issue has not been raised in this appeal. We express no views as to
appellants’ right to recover such expenses.
                                         21

                                         III.



      For the foregoing reasons, we reverse the order denying interest on the

February 12, 2019 award of attorneys’ fees and expenses and remand for the

Superior Court to calculate and award the interest owed according to the statutory

rate provided for in D.C. Code § 28-3302(c). We affirm the Superior Court’s denial

of additional attorneys’ fees, without prejudice to a future application for fees (and

costs) as and to the extent permitted by this opinion.